Citation Nr: 0710293	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  05-22 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for decreased visual 
acuity.

2.  Entitlement to service connection for a left hand and 
thumb disability.  

3.  Entitlement to service connection for hearing loss of the 
left ear.

4.  Entitlement to a compensable evaluation for hearing loss 
of the right ear


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to November 
1958.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The veteran was afforded a travel Board hearing on September 
15, 2005, before the undersigned Veterans Law Judge.  A 
transcript of the testimony offered at this hearing has been 
associated with the record.

The hearing loss issues are remanded for additional 
development.


FINDINGS OF FACT

1.  The veteran did not incur macular degeneration in 
service.

2.  The veteran does not have a current left thumb and hand 
disability and there is no indication that he received 
treatment in service for an injury to his left thumb.


CONCLUSIONS OF LAW

1.  Service connection for decreased visual acuity is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006).

2.  Service connection for a left thumb or hand disability 
not established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
this case via a letter dated in September 2003.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran did not receive notice 
concerning the degree of disability and effective dates.

No prejudice results, however, in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby). Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contentions regarding his claims.  In terms of any 
notification regarding downstream elements, because of the 
denial of the issues below, any such downstream elements are 
rendered moot.  Accordingly, the veteran is not prejudiced by 
the Board's consideration of the pending issues.

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the 
September 2003 letter, which advised the veteran to provide 
the RO with any evidence that might support his claims.

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, which includes 
providing a medical examination when necessary to decide the 
claim.  38 C.F.R. § 3.159(c) (2006).  The RO has obtained all 
of the veteran's service medical records and private records 
identified by the veteran.  The veteran has not received 
medical treatment through VA.  He has not indicated the 
presence of any outstanding relevant records and has not 
requested VA's assistance in obtaining any other evidence.  
Regarding whether a VA examination is warranted, there is no 
indication that his decreased visual acuity had its onset in 
service.  Indeed, the evidence indicates that it is related 
to his age.  Similarly, there is no evidence that the veteran 
has a current left thumb disability and no corroborating 
evidence of an in-service thumb injury 

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case. 

Analysis

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

A refractive error of the eye is not a disease or injury 
within the meaning of the laws and regulations governing VA 
compensation.  38 C.F.R. § 3.303(c) (2006).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet.  
App. 49 (1990).

Decreased Visual Acuity

The veteran's service medical records indicate a decrease in 
visual acuity during the veteran's period of service.  The 
veteran's entrance examination, dated in January 1955, 
reveals vision of 20/20 in both eyes.  The veteran's 
separation examination, dated in November 1958, reveals 
vision of 20/30 in the right eye and 20/70 in the left eye, 
and indicates normal eyes.  

The veteran was first diagnosed as having macular 
degeneration in the 1990s.  A letter authored by Robert M. 
Barton, Jr., O.D., reveals evaluation of macular degeneration 
by Doctors Little, Fuentes, Dugan and Campbell throughout the 
1990s.  A November 2001 treatment note by Charles H. 
Campbell, M.D., contains a diagnoses of age-related macular 
degeneration.  Treatment records from Dr. Campbell and Dr. 
John R. McIntyre show continued treatment for age-related 
macular degeneration.  

At the September 2005 Board hearing the veteran stated that 
he had problems with his vision dating back to his period of 
service.  In particular, the veteran recalled having an 
abnormal separation vision examination; however, the veteran 
did not recall a specific diagnosis being made at that time.  
He also testified that he had, on occasion, gotten 
particulate matter in his eyes during service.  

Service connection for decreased visual acuity is not 
warranted.  The veteran's separation examination is negative 
for findings of macular degeneration and indicates at most 
only a refractive error of the eye, which is not a disease 
subject to service connection.  38 C.F.R. § 3.303(c).  
Moreover, with respect to macular degeneration, there is no 
indication that this disorder had its onset in service.  It 
is not until the 1990s that age-related macular degeneration 
was diagnosed, and there is no indication that this disorder 
had its onset in service.  The Board has considered the 
veteran's statements, but notes that as a lay person, he is 
not competent to opine on the etiology of his claimed 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
There is no indication that the veteran suffered an eye 
injury in service or that any current visual disability is 
related to an eye injury.  Rather, his eye disorder is 
related to aging.  Accordingly, there being no evidence that 
the veteran incurred a visual disorder subject to service 
connection in service, the claim must be denied. 

Left Thumb

The veteran's service medical records are negative for 
findings of a left hand and thumb injury and his separation 
examination revealed normal upper extremities and 
musculoskeletal system.  At the January 2005 Board hearing 
the veteran testified that during service he injured his 
thumb in a hangar door and received treatment for this injury 
in service.  He also testified that he felt pain in his hand 
and thumb on occasion, but that he had never received 
treatment for, or been diagnosed as having, a hand or thumb 
disability.  

Service connection for a left hand and thumb disability is 
not established.  There is no indication in the veteran's 
service medical records that he injured his left hand in 
service.  Moreover, there is no current competent diagnosis 
of a left hand or thumb disability.  Because there is no 
corroborating evidence of in-service incurrence of a left 
hand or thumb disability, service connection cannot be 
established and the claim must be denied.  In reaching this 
conclusion, the Board has considered the veteran's testimony, 
but again notes that the veteran, as a lay person, is not 
competent to testify regarding the etiology of a disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  


ORDER

Entitlement to service connection for decreased visual acuity 
is denied.

Entitlement to service connection for a left hand and thumb 
disability is denied.


REMAND

At his Board hearing, the veteran indicated that his hearing 
had worsened in both ears, and his representative requested a 
new VA examination.  As such, a new examination will be 
ordered.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
& 02-1506 (U.S. Vet. App. March 3, 2006), 
such that the letter includes information 
that a disability rating and an effective 
date for the award of benefits will be 
assigned if service connection is awarded.  
The letter should also tell the veteran to 
provide any evidence in his possession 
that pertains to the claims.

2.  The veteran should be scheduled for a 
VA audiology examination.  The RO should 
forward the veteran's claims file for 
review.  The evaluation of hearing 
impairment shall include a controlled 
speech discrimination test (Maryland CNC) 
and a puretone audiometry test.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any left ear hearing loss is related 
to military service.  

3.  Then, the RO should readjudicate the 
veteran's claims service connection for 
left ear hearing loss, and increased 
initial rating for service-connected right 
ear hearing loss.  If the determination of 
these claims remains unfavorable to the 
veteran, the RO must issue a supplemental 
statement of the case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


